Citation Nr: 1020407	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1975 to February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), in which pertinent part, the 
benefit sought on appeal was denied. 

In his September 2008 substantive appeal, VA Form 9, the 
Veteran indicated his desire to testify at a Travel Board 
hearing.  An April 2010 Report of Contact, however, shows 
that the Veteran subsequently withdrew his hearing request. 


FINDINGS OF FACT

1.  The first medical evidence of a chronic lumbar spine 
disorder is not shown until many years after the Veteran's 
discharge from service.

2.  The preponderance of the medical evidence is against a 
finding that the Veteran's current lumbar spine disorder is 
related to his complaints of low back pain or injury shown in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1101, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the September 2007 RO decision in the matter, 
VA sent a letter to the Veteran in February 2007 that 
addressed all the notice elements concerning his claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with a medical examination in June 2007, in which the 
examiner addressed the nature and etiology of the Veteran's 
lumbar spine disorder. 

Although the Veteran contends that the June 2007 VA 
examination report is inadequate because the examiner was a 
civilian physician opposed to a physician who primarily deals 
with military and veterans issues, the Board finds no 
indication in the record that the examiner did not have the 
required medical training to evaluate the Veteran's disorder.  
The examiner stated that he reviewed the Veteran's claims 
folder prior to the examination, and it is clear from the 
examination report that the examiner considered the findings 
shown in the service treatment records.  The June 2009 
examiner identified the nature of the Veteran's disorder and 
provided a fully-supported opinion regarding the likely 
etiology of the disorder.  The fact that the examiner was not 
a current or former military or VA medical professional does 
not detract from the adequacy of the examination report.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



2.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran claims entitlement to service 
connection for lumbar spine disorder.  He asserts that his 
disorder is related to an injury he incurred in service.  The 
Veteran reports that he injured his back while he was in the 
process of moving a helicopter when it fell to the ground and 
caused him to be thrown twelve feet into the air and land in 
a sitting position.  The Veteran reports that he sought 
immediate treatment for his injuries and he was placed on 
light duty for a short period of time.  The Veteran's 
assertions are supported by two fellow servicemen who state 
that he Veteran injured his back while working on a 
helicopter during service. 

A review of the Veteran's service treatment records reveals 
four medical notation regarding complaints of low back pain.  
In February 1976, a treatment record shows complaints of low 
back pain, but no back injury was reported.  The examination 
of the back was normal and there was no treatment provided.   
A September 1979 treatment record shows the Veteran 
complained of persistent mild low back pain since 1975.  Mild 
tenderness was observed over the low back area, but there was 
no evidence of muscle spasm.  A lumbar spine x-ray revealed 
no abnormal findings.  A subsequent September 1979 physical 
therapy note shows the Veteran gave a history of low back 
pain over the past three years.  Physical examination 
revealed no abnormal findings.  The report of a February 1982 
examination prior to separation shows that the Veteran's 
spine was evaluated as normal.  No associated report of 
medical history is contained in the claims folder. 

The first post-service medical evidence of a lumbar spine 
disorder is not shown until 2002, about 20 years after 
separation from service.  In histories provided by the 
Veteran in reports of treatment, he often talked of back pain 
and problems since 2002 of 2003.  In an August 2004 private 
treatment record, the Veteran reports he has experience low 
back pain for the past year and a half.  A September 2004 
private consultation report shows the Veteran reported a 
history of the current low back pain since 2003, but the 
Veteran also reported pervious history of low back pain that 
was treated with medication and therapy.  A physical 
examination revealed a reduced range of motion, tenderness 
and reduced deep tendon reflexes.  It was noted that an x-ray 
report showed lumbosacral spondylosis and degenerative disc 
disease of the lumbar spine.  A September 2004 CT scan of the 
lumbar spine showed similar diagnostic findings.  

In June 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted the Veteran's history of lumbar spine disorder 
and current complaints of low back pain.  The Veteran denied 
any acute injury or trauma to his back since service.   The 
examiner noted that a review of the Veteran's service 
treatment records showed the Veteran had several episodes of 
lumbar sprains while in service, which had healed and 
resolved themselves.  Based on the findings contained in the 
claims folder and from the examination, the examiner found 
that the Veteran's current degenerative arthritis of the 
lumbar spine is not related to service, but it is due to the 
normal aging process.  The examiner noted that the service x-
ray reports revealed normal findings and that there was a 
large gap in time between the Veteran's discharge and the 
first medical documentation of persistent chronic low back 
pain.  
 
The Veteran's reports of an inservice back injury are 
supported by the findings in his service treatment records 
and the statements from his fellow servicemen.  The post-
service medical evidence shows that the Veteran has a current 
diagnosis for degenerative arthritis in his lumbar spine.  
The remaining question on appeal is whether the evidence of 
record supports a link between the Veteran's current lumbar 
spine disorder and his complaints of low back pain and injury 
during service 20 years earlier.   Here, the weight of the 
medical evidence is against such a finding.  

First, although the record shows complaints of low back pain 
during service, and the Veteran reported an inservice low 
back injury, there is no objective medical evidence showing 
that the Veteran had a chronic lumbar spine disorder during 
service.  The Board finds it pertinent that there were no 
abnormal x-ray findings during service and the Veteran's 
spine was evaluated as normal in the February 1982 physical 
examination.  The first medical of evidence of a chronic 
condition is not shown until, at earliest, 2002, which is 
almost two decades after the Veteran's discharge from 
service.   The evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic lumbar 
spine disorder weighs heavily against the Veteran's claims on 
a direct basis.  A lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Additionally, the record lacks any medical evidence 
establishing a possible relationship between the Veteran's 
low back disorder and his period of active service.  The June 
2007 examiner found that the Veteran's current lumbar spine 
disorder was not related to his inservice episodes of 
lumbosacral sprains, but rather, that it was due to the 
normal aging process.  There is no medical opinion contained 
in the record that links the Veteran's current lumbar spine 
disorder to his service in order to support an award for 
service connection.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's lay assertion that his 
current disability is related to his service.  As a lay 
person, the Veteran is competent to attest to facts 
surrounding his claim.   He is not competent, however, to 
offer opinions that require medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not shown to have the requisite medical training or expertise 
to competently render a current medical diagnosis for his 
symptoms or link any current diagnosis to service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Notably, a chronic degenerative disorder (such 
as the Veteran's condition) is a medical condition that 
cannot be identified by a lay person.  Rather it requires 
diagnostic testing and medical expertise to determine its 
very nature.  Moreover, while the Veteran may believe that 
the inservice back injury has lead to his current disorder, 
the Board finds it pertinent that a June 2007 examiner has 
linked the Veteran's degenerative arthritis of the lumbar 
spine to the normal aging process. 

In sum, although a review of the service treatment records 
shows the Veteran complained of low back pain during service, 
the weight of the medical evidence does not show that the 
current lumbar spine disorder is related to his service.  The 
Board finds that the preponderance of the evidence is against 
the claim.  As such, the benefit of the doubt rule is not 
applicable here.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for lumbar spine disorder 
is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


